Title: From John Adams to John Pickering, 29 January 1819
From: Adams, John
To: Pickering, John



Dear Sir
Quincy Jan 29th 1819

I am ashamed to have delayed so long and at last to be obliged to Borrow a hand to acknowledge the receipt of your learned and ingenious essay on the pronunciation of the Greek language. I rejoice to see that men of letters are rising up to investigate such subjects with an extent of learning and a reach of sagacity that would do honor to any of the learned men in Europe.
Accept my thanks for this valuable present and my best wishes for the success of your studies and your happiness in life. “Macte virtute esto” so wishes and so prays.
your friend and humble servant
JOHN ADAMS